                                                                                                  11/27/20190

                                          THE CITY OF NEW YORK
JAMES E. JOHNSON                         LAW DEPARTMENT                                             OMAR J. SIDDIQI
Corporation Counsel                            100 CHURCH STREET                                          Senior Counsel
                                               NEW YORK, NY 10007                                   Tel.: (212) 356-2345
                                                                                                     Fax: (212) 356-3509
                                                                                                   osiddiqi@law.nyc.gov

                                                                           November 26, 2019

        VIA ECF
        Honorable Katharine J. Parker
        United States Magistrate Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                 Re:   Jason Vale v. City of New York, et al.                                    11/27/2019
                       18 Civ. 1866 (PGG)

        Your Honor:

                         I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
        the City of New York, and the attorney assigned to represent the City Defendants in the above-
        referenced matter. City Defendants write to respectfully request that their time to respond to
        plaintiff’s settlement demand in this matter be extended from today until December 6, 2019.

                       The reason for the instant request is that this office requires additional time to
        determine our settlement position in this matter. As City Defendants stated at the telephone
        conference on October 29, 2019, we need to understand the State Defendants’ authority before
        being able to formulate our settlement position; City Defendants have not yet received this
        information from State Defendants.

                       Based on the foregoing, City Defendants now respectfully request that their time
        to respond to plaintiff’s settlement demand be extended until December 6, 2019.

                       Thank you for your consideration herein.

                                                                    Respectfully submitted,

                                                                           /s/ Omar J. Siddiqi
                                                                    Omar J. Siddiqi
                                                                    Senior Counsel
